DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 calls for the control unit that is further distanced from the cooking vessel than the heating conductor, but the specification does not support or describe how such arrangement can be made. No new matter should be added. 
It is also noted that such recitation is deemed to be contrary to the disclosed invention wherein as the cooking vessel is placed on the heating plate, the control unit would be in close proximity with the cooking vessel than the heating conductor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 4,493,981) in view of Fischer et al (US 4,410,793) and Hurko (US 3,987,275).
Payne shows the structure claimed including a heating plate with a heating conductor (12), a temperature controller with a control unit (46/72) that adjust an output power of the heating plate and a temperature transfer device (34/52) that configured to touch or come in contact with a cooking vessel on the heating plate and transfer a temperature of the cooking vessel to the control unit, and the control unit compares the  transferred/sensed temperature with a predetermined upper limit and a lower limit temperature limits wherein the control unit adjusts the output power in a controlled cycle including reducing and increasing the power output to maintain the desired minimum temperature including increasing the power when the cooking vessel reaches the lower limit and decreasing the power when the cooking vessel reaches the upper limit (also see column 19, line 65 to column 20, line 58). But, Payne does not show a multi-layer heat insulation and reflection pad that is provided between the heating conductor and the control unit wherein the multi-layer insulation and the reflection pad is configured to reflect radiant heat from the heat conductor toward the cooking vessel and reduce radiant heating of the control unit. 
Fisher shows it is known to provide a multi-layer heat insulation and a sheet metal pad (26/28) which would insulate and reflecting heat generated from a heat conductor (31). 
Hurko shows a multi-layer heat insulation and heat reflection pad (62/ 64) for insulating and reflecting heat from a heat conductor (32), and Hurko further teaches that the heat insulation element is made of a fiber glass with the heating reflection element is made of aluminum. Also see column 3, lines 40-51.  
In view of Fisher and Hurko, it would have been obvious to one of ordinary skill in the art to adapt Payne with the multi-layer heat insulation and reflection pad disposed between the heating conductor and the control unit so that heat from the heating conductor is confined to heat a cooking vessel and protect the control unit from the heat generated by the heating conductor so that the control unit can effectively measure the temperature of the cooking vessel as known in the art. 
With respect to claims 2 and 3,  Payne teaches for simmering of water without boiling in a cooking utensil/pan with the predetermined upper and lower temperature limits, and it would have been obvious to adapt Payne with the simmering setting that can be used for a cooking oil temperature wherein the oil temperature is limited and kept below a maximum temperature that is below a cooking oil ignition point or any other suitable point to predictably control and maintain the cooking operations as desired by the user. Also, it is noted that the claim recitation regarding the oil is deemed as the material or article worked upon by the heating plate wherein the claim recitation regarding oil does not limit the structure of the apparatus/heating plate. MPEP 2115. It is noted that as Payne teaches for providing the upper and lower temperature limits based on a desired cooking operation including the temperature of the vessel and its contents thereof, and it would have been obvious to determine the upper and lower temperature limits based on various cooking operations/materials including the cooking oil ignition point as well as based on a daily cooking or any other suitable cooking operations, which takes into account for various cooking conditions including the temperature transfer/sensing device as well as the control unit type, a power output and cooking vessel type utensils as a matter of routine operations to predictably perform the cooking operations desired by the user. It is noted that determining the upper and lower temperature limits is deemed as a manner of operating the apparatus/heating plate which does not differentiate the apparatus claim from the prior art. Also see MPEP 2114.
With respect to claim 7, Payne does not explicitly show the power output that is between 750W to 3500W, but providing the heating plate with an output power between 750-3500W would have been obvious to one of ordinary skill in the art to adequately and efficiently perform the cooking operations which is well known in the art. 
With respect to claim 8, Payne shows the control unit that includes an on/off switch as shown in Figure 2. 
With respect to claims 9 and 10, Payne shows a set of relays including switches (80) and a triac (82) that electrically switches on and off the power output via the control unit including adjusting an input voltage of the heating plate.  
With respect to claim 14, Payne shows the temperature controller that is in a center of the heating conductor
Claims 4, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Fisher and Hurko as applied to claims 1-3, 7-10, 13 and 14 above, and further in view of Bowling (US 4,241,289) and Thunander (US 2,806,122). 
Payne in view of Fisher and Hurko shows the structure clamed except for a lower end of the temperature transfer device mounted on a sensing part of the control unit wherein the control unit is placed in a cold away from the heating conductor and the cooking vessel wherein the control unit is urged by an elastic mechanism. 
Bowling shows a lower end of a temperature transfer device (33) mounted on a sensing part (34) of a control unit that is placed in a cold area away from the heating conductor and a cooking vessel wherein the control unit is urged via an elastic mechanism (36)  such than an upper end of the transfer device extends above the heating plate as shown in Figures 1 and 2.  
Thunander shows a lower end of a temperature transfer/sensing device  (44) having its lower end mounted on a sensing part (42) of a control unit that t controls a power output of a heating conductor. Thunander further shows that the control unit is placed in a cold area away from the heating conductor with an upper end of the temperature sensing device extends above the heating plate when a cooking vessel is not placed thereon by an elastic spring (57/59)  wherein the upper end temperature transfer device directly contacts with the cooking vessel when the cooking vessel is placed on the heating plate as illustrated in Figures 2 and 3. 
In view of Bowling and Thunander, it would have been obvious to one of ordinary skill in the art to adapt Payne as modified by Fisher and Hurko with the temperature transfer device that is mounted to a sensing part of the control unit to effectively measure the temperature of the cooking vessel wherein the temperature sensing device, including its upper end, directly contacts the cooking vessel to enhance an thermal transfer from the cooking transfer to the temperature transfer device.  
With respect to claims 12 and 15, Thunander further shows a heat insulation layer surrounding the temperature transfer device that also forms a heat pipe effect as illustrated in Figure 3.
	With respect to claim 16, Bowling further shows a metal cap (30) covering the temperature transfer device (33).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761